Name: Commission Regulation (EC) No 1251/2001 of 26 June 2001 amending Regulation (EEC) No 3769/92 implementing and amending Council Regulation (EEC) No 3677/90 laying down measures to be taken to discourage the diversion of certain substances to the illicit manufacture of narcotic drugs and psychotropic substances
 Type: Regulation
 Subject Matter: chemistry;  criminal law;  trade policy;  cooperation policy;  trade;  tariff policy
 Date Published: nan

 Avis juridique important|32001R1251Commission Regulation (EC) No 1251/2001 of 26 June 2001 amending Regulation (EEC) No 3769/92 implementing and amending Council Regulation (EEC) No 3677/90 laying down measures to be taken to discourage the diversion of certain substances to the illicit manufacture of narcotic drugs and psychotropic substances Official Journal L 173 , 27/06/2001 P. 0026 - 0026Commission Regulation (EC) No 1251/2001of 26 June 2001amending Regulation (EEC) No 3769/92 implementing and amending Council Regulation (EEC) No 3677/90 laying down measures to be taken to discourage the diversion of certain substances to the illicit manufacture of narcotic drugs and psychotropic substancesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3677/90 of 13 December 1990 laying down measures to be taken to discourage the diversion of certain substances to the illicit manufacture of narcotic drugs and psychotropic substances(1), as last amended by Regulation (EEC) No 1116/2001(2), and in particular Article 10(3) thereof,Having regard to Commission Regulation (EEC) No 3769/92 of 21 December 1992 implementing and amending Council Regulation (EEC) No 3677/90 laying down measures to be taken to discourage the diversion of certain substances to the illicit manufacture of narcotic drugs and psychotropic substances(3), as last amended by Regulation (EC) No 1610/2000(4),Whereas:(1) Member States must be made aware of the obligation to send pre-export notification following a request made under Article 12.10 of the United Nations Convention against Illicit Traffic in Narcotic Drugs and Psychotropic Substances and UN General Assembly Resolution S-20/4.(2) In order to speed up the response to such requests, it is desirable to shorten and simplify the procedure for amending the lists of countries requiring notification,HAS ADOPTED THIS REGULATION:Article 1Regulation (EEC) No 3769/92 is amended as follows:1. Article 2 is replaced by the following: "Article 2Specific export requirements for Category 2 scheduled substancesPursuant to Article 5(2) of the basic Regulation, exports of scheduled substances in Category 2 are subject mutatis mutandis to the provisions of Article 4 of the basic Regulation whenever they are destined for an operator established in a country which is included in the list published in the C series of the Official Journal. The list shall be kept up to date by the European Commission."2. Article 3 is replaced by the following: "Article 3Specific export requirements for Category 3 scheduled substancesWithout prejudice to more specific requirements to be determined on the basis of agreements with the countries concerned, exports of scheduled substances in Category 3 are subject, pursuant to Article 5a(2) of the basic Regulation, to the provisions of Article 4 of the basic Regulation whenever they are destined for an operator established in a country which is included in the list published in the C series of the Official Journal and an open individual authorisation cannot be granted pursuant to paragraph 3 of that Article. The list shall be kept up to date by the European Commission."Article 2This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 June 2001.For the CommissionFrederik BolkesteinMember of the Commission(1) OJ L 357, 20.12.1990, p. 1.(2) OJ L 153, 8.6.2001, p. 4.(3) OJ L 383, 29.12.1992, p. 17.(4) OJ L 185, 25.7.2000, p. 30.